PER CURIAM.
The receipt by the broker of an Order of Disbursement by the Florida Real Estate Commission relating to an escrow deposit does not act as a bar to a subsequent civil suit1 to recover the escrow, although it will protect the broker from any disciplinary action for making such payment. Section 475.25(l)(d)(l), Florida Statutes (1985).
Therefore the final order under review dismissing an action seeking recovery of the escrow deposited pursuant to a purchase and sale agreement of real estate is reversed and remanded for further proceedings not inconsistent herewith.
Reversed and remanded.

. The very terms of the order of disbursement advises the broker that such an order does not shield the broker from any subsequent civil action, as the order states in part:
"It is our further advice to the broker that although this Order does not confer immunity from civil liability, § 475.482(2), Florida Statutes, may provide partial reimbursement from the Real Estate Recovery Fund up to $25,000, not including attorney fees and court costs."